

	

		II

		109th CONGRESS

		2d Session

		S. 2243

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To make college more affordable by expanding and

		  enhancing financial aid options for students and their families and providing

		  loan forgiveness opportunities for public service employees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 College Access and Affordability

			 Act.

		2.Expansion of

			 hope and lifetime learning credits

			(a)Hope

			 scholarship credit and lifetime learning credit expanded To cover expenses for

			 other educational expenses

				(1)In

			 generalSections

			 25A

			 and 6050S of the Internal Revenue Code

			 of 1986 are each amended by striking qualified tuition and related

			 expenses each place it appears and inserting qualified higher

			 education expenses.

				(2)Qualified

			 higher education expensesSection 25A(f)(1) of the Internal

			 Revenue Code of 1986 is amended to read as follows:

					

						(1)Qualified

				higher education expenses

							(A)In

				generalThe term qualified higher education expenses

				means the tuition, fees, books, supplies, and equipment required for the

				enrollment or attendance of—

								(i)the

				taxpayer,

								(ii)the taxpayer’s

				spouse, or

								(iii)any dependent

				of the taxpayer with respect to whom the taxpayer is allowed a deduction under

				section 151,

								at an

				eligible educational institution for courses of instruction of such individual

				at such institution.(B)Special needs

				servicesIn the case of an individual described in subparagraph

				(A) with special needs, such term includes expenses for special needs services

				which are incurred in connection with such enrollment or

				attendance.

							.

				(3)Conforming

			 amendmentParagraph (1) of section 222 of the Internal Revenue

			 Code of 1986 is amended to read as follows:

					

						(1)Qualified

				tuition and related expenses

							(A)In

				generalThe term qualified tuition and related

				expenses means tuition and fees required for the enrollment or

				attendance of—

								(i)the

				taxpayer,

								(ii)the taxpayer's

				spouse, or

								(iii)any dependent

				of the taxpayer with respect to whom the taxpayer is allowed a deduction under

				section 151,

								at an

				eligible educational institution for courses of instruction of such individual

				at such institution.(B)Exception for

				education involving sports, etcSuch term does not include

				expenses with respect to any course or other education involving sports, games,

				or hobbies, unless such course or other education is part of the individual's

				degree program.

							(C)Exception for

				nonacademic feesSuch term does not include student activity

				fees, athletic fees, insurance expenses, or other expenses unrelated to an

				individual's academic course of instruction.

							(D)ReductionThe

				qualified tuition and related expenses shall be reduced in the same manner as

				under section

				25A(g)(2).

							.

				(b)Increase in per

			 student limitation for Hope Scholarship Credit

				(1)In

			 generalSubparagraph (B) of

			 section 25A(b)(1) of the Internal Revenue Code of 1986 is amended by striking

			 the applicable limit and inserting $4,000.

				(2)Inflation

			 adjustmentParagraph (1) of

			 section 25A(h) of the Internal Revenue Code of 1986 is amended by redesignating

			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)

			 the following new subparagraph:

					

						(B)$4,000

				amountIn the case of a

				taxable year beginning after 2006, the $4,000 amount contained in subsection

				(b)(1)(B) shall be increased by an amount equal to—

							(i)such dollar amount, multiplied by

							(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2005 for

				calendar year 1992 in subparagraph (B)

				thereof.

							.

				(3)Conforming

			 amendmentSubsection (b) of

			 section 25A of the Internal Revenue Code of 1986 is amended by striking

			 paragraph (4).

				(c)Increase in

			 gross income limitation

				(1)In

			 generalClause (ii) of

			 section 25A(d)(2)(A) of the Internal Revenue Code of 1986 is amended by

			 striking $40,000 ($80,000 and inserting $58,000 (twice

			 such amount.

				(2)Inflation

			 adjustmentSubparagraph (A)

			 of section 25A(h)(2) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

					

						(A)In

				generalIn the case of a

				taxable year beginning after 2006, the $58,000 amount in subsection (d)(2)

				shall be increased by an amount equal to—

							(i)such dollar amount, multiplied by

							(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2005 for

				calendar year 1992 in subparagraph (B)

				thereof.

							.

				(d)Hope Scholarship

			 credit available for 4 yearsParagraph (2) of section 25A(b) of the

			 Internal Revenue Code of 1986 is amended by striking 2 each

			 place it appears in subparagraphs (A) and (C) and inserting

			 4.

			(e)Effective

			 dateThe amendments made by this section shall apply to expenses

			 paid after December 31, 2005, (in taxable years ending after such date) for

			 education furnished in academic periods beginning after such date.

			3.Loan forgiveness for

			 public service employeesSection 428K of the Higher Education Act of

			 1965 (20 U.S.C. 1078–11) is amended to read as follows:

			

				428K.Loan forgiveness

				for public service employees

					(a)PurposesThe purposes of this section are—

						(1)to reduce the burden of student debt,

				particularly for Americans who dedicate their careers to meeting certain urgent

				national needs; and

						(2)to attract more excellent individuals into

				important public service careers.

						(b)Loan

				forgiveness

						(1)In

				generalThe Secretary shall

				assume the obligation to repay, pursuant to subsection (c), a loan made under

				section 428 or 428H, a Federal Direct Stafford Loan or Federal Direct

				Unsubsidized Stafford Loan, a Federal Direct Consolidation Loan, or a Federal

				Perkins Loan for any new borrower after the date of enactment of the Higher

				Education Amendments of 1998, who—

							(A)is employed full time in a qualified public

				service position described in paragraph (2); and

							(B)is not in default on a loan for which the

				borrower seeks forgiveness.

							(2)Qualified public

				service positionsFor

				purposes of this section, an individual shall be treated as employed in a

				qualified public service position if the individual is any of the

				following:

							(A)Highly qualified

				teachers of mathematics, science, and bilingual and special education and in

				low-income communitiesAn

				individual who—

								(i)is highly qualified as such term is defined

				in section 9101 of the Elementary and Secondary

				Education Act of 1965; and

								(ii)(I)has obtained employment as a teacher for

				service in a public or nonprofit private elementary or secondary school that is

				in the school district of a local educational agency that is eligible in such

				year for assistance pursuant to title I of the Elementary and Secondary Education Act of 1965,

				and which for the purpose of this paragraph and for that year has been

				determined by the Secretary (pursuant to regulations and after consultation

				with the State educational agency of the State in which the school is located)

				to be a school in which the enrollment of children counted under section

				1113(a)(5) of the Elementary and Secondary

				Education Act of 1965 exceeds 40 percent of the total enrollment of

				that school; or

									(II)has obtained employment as a full-time

				teacher of mathematics, science, or bilingual or special education.

									(B)First responders

				in low-income communitiesAn

				individual who, as determined by the Secretary of Education by

				regulation—

								(i)has obtained employment as a firefighter,

				police officer, or emergency medical technician; and

								(ii)serves a low-income community.

								(C)Nurses in low

				income communitiesAn

				individual who is an eligible nurse and has obtained employment—

								(i)(I)in a clinical setting; or

									(II)as a member of the nursing faculty at an

				accredited school of nursing (as those terms are defined in section 801 of the

				Public Health Service Act (42 U.S.C.

				296)); and

									(ii)serves a low-income or needy

				community.

								(D)Child welfare

				workersAn individual

				who—

								(i)has completed a degree in social work or a

				related field with a focus on serving children and families (as determined in

				accordance with regulations prescribed by the Secretary); and

								(ii)has obtained employment in public or

				private child welfare services.

								(c)Loan

				repayment

						(1)In

				generalThe Secretary shall

				assume the obligation to repay a total of not more than $17,500 of principal

				and interest as follows:

							(A)after each of the first or second years of

				service by an individual in a qualified public service position, 15 percent of

				the total amount of principal and interest of the loans described in subsection

				(b)(1) to such individual that are outstanding immediately preceding such first

				year of such service;

							(B)after each of the third or fourth years of

				such service, 20 percent of such total amount; and

							(C)after the fifth year of such service, 30

				percent of such total amount.

							(2)Treatment of

				consolidation loansA loan

				amount for a loan made under section 428C or for a Federal Direct Consolidation

				Loan may be a qualified loan amount for the purposes of this subsection only to

				the extent that such loan amount was used to repay a loan described in

				subsection (b)(1) for a borrower who meets the requirements of subsection (b),

				as determined in accordance with regulations prescribed by the

				Secretary.

						(3)ConstructionNothing in this section shall be construed

				to authorize the refunding of any repayment of a loan made under section 428 or

				428H, a Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford

				Loan, a Federal Direct Consolidation Loan, or a Federal Perkins Loan.

						(4)InterestIf a portion of a loan is repaid by the

				Secretary under this section for any year, the proportionate amount of interest

				on such loan that accrues for such year shall be repaid by the

				Secretary.

						(5)Ineligibility of

				national service award recipientsNo student borrower may, for the same

				service, receive a benefit under both this section and subtitle D of title I of

				the National and Community Service Act of 1990 (42 U.S.C. 12601 et

				seq.).

						(6)Ineligibility

				for double benefitsNo

				borrower may receive a reduction of loan obligations under both this section

				and section 428J or 460.

						(7)Continued

				eligibility of teachersAny

				teacher who performs service in a school that—

							(A)meets the requirements of subsection

				(b)(2)(A)(ii)(I) in any year during such service; and

							(B)in a subsequent year fails to meet the

				requirements of such subsection, may continue to teach in such school and shall

				be eligible for loan forgiveness pursuant to subsection (b).

							(d)Repayment to

				eligible lenders and holdersThe Secretary shall pay to each eligible

				lender or holder for each fiscal year an amount equal to the aggregate amount

				of the lender’s or holder’s loans that are subject to repayment pursuant to

				this section for such year.

					(e)Application for

				repayment

						(1)In

				generalEach eligible

				individual desiring loan repayment under this section shall submit a complete

				and accurate application to the Secretary at such time, in such manner, and

				containing such information as the Secretary may require.

						(2)ConditionsAn eligible individual may apply for loan

				repayment under this section after completing each of the consecutive years of

				qualifying service described in subsection (c)(1). The borrower may elect to

				receive forbearance while engaged in qualifying service described in subsection

				(c)(1) unless the borrower is in deferment while so engaged.

						(f)RegulationsThe Secretary is authorized to prescribe

				such regulations as may be necessary to carry out the provisions of this

				section.

					(g)DefinitionsIn this section:

						(1)Child welfare

				servicesThe term child

				welfare services has the meaning given the term in section 425 of the

				Social Security Act.

						(2)DegreeThe term degree means an

				associate or baccalaureate degree awarded by an institution of higher

				education.

						(3)Eligible

				nurseThe term eligible

				nurse means a nurse who meets all of the following:

							(A)The nurse graduated from—

								(i)an accredited school of nursing (as those

				terms are defined in section 801 of the Public

				Health Service Act (42 U.S.C. 296));

								(ii)a nursing center; or

								(iii)an academic health center that provides

				nurse training.

								(B)The nurse holds a valid and unrestricted

				license to practice nursing in the State in which the nurse practices in a

				clinical setting.

							(C)The nurse holds 1 or more of the

				following:

								(i)A graduate degree in nursing, or an

				equivalent degree.

								(ii)A nursing degree from a collegiate school

				of nursing (as defined in section 801 of the Public Health Service Act (42 U.S.C.

				296)).

								(iii)A nursing degree from an associate degree

				school of nursing (as defined in section 801 of the

				Public Health Service Act (42 U.S.C.

				296)).

								(iv)A nursing degree from a diploma school of

				nursing (as defined in section 801 of the Public

				Health Service Act (42 U.S.C. 296)).

								(4)Low-income

				communityIn this subsection,

				the term low-income community means a community in which 70

				percent of households earn less than 85 percent of the State median household

				income.

						(5)YearThe term year, where applied

				to service as a teacher (or service as a member of the nursing faculty of an

				accredited school of nursing (as those terms are defined in section 801 of the

				Public Health Service Act (42 U.S.C.

				296))), means an academic year as defined by the

				Secretary.

						.

		4.Year-round pell

			 grantsSection 401(b)(6) of

			 the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(6)) is amended

			 by striking may allow, on a case-by-case basis, and inserting

			 shall allow.

		5.Special

			 transition assistance plans for borrowers

			(a)Plans

			 authorizedSection 428(b)(9) of the Higher Education Act of 1965

			 (20 U.S.C.

			 1078(b)(9)) is amended by adding at the end the

			 following:

				

					(C)Special

				transition assistance plansIn addition to the plans required by

				subparagraph (A), the lender shall provide a borrower who has not yet completed

				12 months in the repayment period with the option to repay a loan made under

				this section in accordance with a special transition assistance plan. The

				interest rate on a loan for which the borrower elected a special transition

				assistance plan shall be determined in accordance with section 427A(k) or

				427A(l), as applicable. If a borrower participates in a

				special transition assistance plan for 24 or more months, and then repays the

				outstanding balance of the loan more than 24 months prior to the last scheduled

				payment on the loan, the borrower shall repay the Secretary the amount of

				interest that accrued on the loan during the 24 months beginning on the

				effective date of the

				plan.

					.

			(b)Interest

			 rates

				(1)Pre-2006

			 loansSection 427A(k) of such Act (20 U.S.C. 1077a(k)) is

			 amended—

					(A)by redesignating

			 paragraph (5) as paragraph (6); and

					(B)by inserting after

			 paragraph (4) the following new paragraph:

						

							(5)Special

				transition assistance plans interest rates

								(A)In

				generalNotwithstanding paragraph (1), with respect to any loan

				for which the borrower elected a special transition assistance plan as provided

				in section 428(b)(9)(C)—

									(i)for 24 months

				beginning on the effective date of the plan the applicable rate of interest

				shall be 3.4 percent; and

									(ii)for the last 24

				months of the scheduled repayment period the applicable rate of interest shall

				be computed for each calendar quarter beginning January 1, April 1, July 1, and

				October 1 of each year—

										(I)by determining the

				average of the bond equivalent rates of the quotes of the 3-month commercial

				paper (financial) rates in effect for each of the days in such quarter as

				reported by the Federal Reserve in Publication H–15 (or its successor) for such

				3-month period;

										(II)by subtracting

				the applicable interest rates on such loans from such average bond equivalent

				rate;

										(III)by adding 2.34

				percent to the resultant percent; and

										(IV)by dividing the

				resultant percent by 4.

										(B)ExceptionThe

				interest rate on a loan for which the borrower elected a special transition

				assistance plan for the period beginning the first day of the last 24 months of

				the scheduled repayment period until the beginning of the first calendar

				quarter thereafter will be computed using the average of the bond equivalent

				rates of the quotes of the 3-month commercial paper (financial) rates in effect

				for the quarter ending the previous March 31, June 30, September 30, or

				December

				31.

								.

					(2)Post-2006

			 loansSection 427A(l) of such Act (20 U.S.C.

			 1077a(l)) is amended by adding at the end the

			 following:

					

						(4)Special

				transition assistance plans interest rates

							(A)In

				generalNotwithstanding paragraph (1), with respect to any loan

				for which the borrower elected a special transition assistance plan as provided

				in section 428(b)(9)(C)—

								(i)for 24 months

				beginning on the effective date of the plan the applicable rate of interest

				shall be 3.4 percent; and

								(ii)for the last 24

				months of the scheduled repayment period the applicable rate of interest shall

				be computed for each calendar quarter beginning January 1, April 1, July 1, and

				October 1 of each year—

									(I)by determining the

				average of the bond equivalent rates of the quotes of the 3-month commercial

				paper (financial) rates in effect for each of the days in such quarter as

				reported by the Federal Reserve in Publication H–15 (or its successor) for such

				3-month period;

									(II)by subtracting

				the applicable interest rates on such loans from such average bond equivalent

				rate;

									(III)by adding 2.34

				percent to the resultant percent; and

									(IV)by dividing the

				resultant percent by 4.

									(B)ExceptionThe

				interest rate on a loan for which the borrower elected a special transition

				assistance plan for the period beginning the first day of the last 24 months of

				the scheduled repayment period until the beginning of the first calendar

				quarter thereafter will be computed using the average of the bond equivalent

				rates of the quotes of the 3-month commercial paper (financial) rates in effect

				for the quarter ending the previous March 31, June 30, September 30, or

				December

				31.

							.

				(c)Additional

			 conforming amendments

				(1)Section

			 427(a)(2)(H) of such Act (20 U.S.C. 1077(a)(2)(H)) is amended

			 by inserting after regulations of the Secretary the following:

			 or in accordance with a special transition assistance plan as provided

			 in section 428(b)(9)(C).

				(2)Section

			 428(b)(1)(E)(i) of such Act (20 U.S.C. 1078(b)(1)(E)(i)) is

			 amended by inserting after regulations of the Secretary the

			 following: or in accordance with a special transition assistance plan as

			 provided in section 428(b)(9)(C).

				(3)Section

			 428(b)(1)(L)(i) of such Act (20 U.S.C. 1078(b)(1)(L)(i)) is

			 amended by inserting before , be less than $600 the following:

			 or the borrower is in the first 24 months after the borrower elected a

			 special transition assistance plan as provided in section

			 428(b)(9)(C).

				(4)Section

			 428C(a)(4)(A) of such Act (20 U.S.C. 1078–3(a)(4)(A)) is

			 amended by inserting before the semicolon the following: except a loan

			 for which the borrower elected a special transition assistance plan as provided

			 in section 428(b)(9)(C).

				(5)Section 428J(e) of

			 such Act (20

			 U.S.C. 1078–10(e)) is amended by adding at the end the

			 following: A loan for which the borrower elected a special transition

			 assistance plan as provided in section 428(b)(9)(C) is not eligible for

			 repayment under this section..

				6.Support for

			 academic credit transfersSubpart 2 of part A of title IV of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1070a–11 et seq.) is amended—

			(1)by

			 redesignating section 407E as section 406E; and

			(2)by adding at the

			 end the following:

				

					4Support for

				academic credit transfers

						407A.PurposeIt is the purpose of this chapter to enhance

				opportunities of students to transfer between institutions in order to complete

				baccalaureate degrees by supporting the development and implementation of

				articulation and guaranteed transfer agreements.

						407B.Activities

							(a)Grants

				authorizedFrom the amounts appropriated under section 407C, the

				Secretary shall award grants to a partnership that includes 2 or more

				institutions of higher education, at least 1 of which offers a baccalaureate or

				postbaccalaureate degree.

							(b)Use of

				fundsGrants awarded under this part shall be used for—

								(1)the development of

				policies to promote the transfer of academic credits between institutions and

				to expand articulation and guaranteed transfer agreements;

								(2)support services

				to students participating in the program, such as tutoring, mentoring, and

				academic and personal counseling, as well as any service that facilitates the

				transition of students between the partner institutions;

								(3)academic program

				enhancements at a community or technical college that result in increasing the

				quality of the program offered and the number of student participants in the

				dual degree program offered in conjunction with a baccalaureate degree-granting

				institution; and

								(4)programs to

				identify barriers that inhibit student transfers.

								(c)ApplicationsAny

				partnership that desires to obtain a grant under this section shall submit to

				the Secretary an application at such time, in such manner, and containing such

				information or assurances as the Secretary may require.

							(d)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary to carry out

				this section.

							407C.Authorization

				of appropriationsThere are

				authorized to be appropriated $70,000,000 to carry out this chapter for fiscal

				year 2007 and such sums as may be necessary for each of the 3 succeeding fiscal

				years.

						.

			7.Financial aid

			 administrator discretionSection 479A(a) of the Higher Education Act

			 of 1965 (20 U.S.C.

			 1087tt(a)) is amended—

			(1)by inserting

			 as described in paragraph (1) after on the basis of

			 adequate documentation; and

			(2)by

			 inserting on a case-by-case basis to after on a

			 case-by-case basis to the cost of attendance or.

			8.Prevention of

			 excessive debtSection 479A(c)

			 of the Higher Education Act of 1965 (20 U.S.C. 1087tt(c)) is

			 amended—

			(1)by inserting

			 or on a program, class-year, or institution-wide basis after

			 On a case-by-case basis; and

			(2)by adding at the

			 end the following new sentences: An institution may not refuse to

			 certify, or reduce the amount certified for, a loan under part B in order to

			 require the student to borrow a loan under part D if the student has remaining

			 loan eligibility under part B. An institution that refuses or reduces a

			 certification under this subsection may subsequently certify or increase the

			 amount certified, subject to the remaining loan eligibility of the student

			 borrower..

			

